Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 1 of 9 PageID #: 603




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


NORMAN LAUNI, II,

             Plaintiff,

v.                                                    CIVIL ACTION NO.: 3:19-CV-65
                                                      (GROH)

THE HAMPSHIRE COUNTY PROSECUTING
ATTORNEY’S OFFICE,
THE MORGAN COUNTY PROSECUTING
ATTORNEY’S OFFICE,
THE MINERAL COUNTY PROSECUTING
ATTORNEY’S OFFICE,
DAN JAMES, JR. Individually and in his official
capacity as Prosecuting Attorney for Hampshire
and Morgan Counties,
JON OURS, Individually and in his official capacity
as Special Prosecutor in Mineral County,
THE COUNTY COMMISSION OF HAMPSHIRE COUNTY,
WEST VIRGINIA,
THE COUNT COMMISSION OF MORGAN COUNTY,
WEST VIRGINIA and
THE COUNTY COMMISSION OF MINERAL COUNTY,
WEST VIRGINIA,

             Defendants.

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANTS’ MOTION TO
      ABSTAIN AND DISMISS OR IN THE ALTERNATIVE STAY PROCEEDINGS

       Currently pending before the Court is the County and Prosecuting Attorney

Defendants’ Motion to Abstain and Dismiss or in the Alternative Stay Proceedings, filed

on September 23, 2019. ECF No. 27. The Plaintiff filed a Memorandum in Opposition

on October 15, 2019. ECF No. 31. The Defendants filed a Reply Memorandum in

Support on October 27, 2019. ECF No. 34. Accordingly, the matter has been fully briefed

and is now ripe for review. For the following reasons, the Defendants’ motion is DENIED.
Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 2 of 9 PageID #: 604




                       I. Factual and Procedural Background

       On April 29, 2019, Norman Launi II (“Plaintiff”) filed a complaint in this Court

pursuant to 42 U.S.C. § 1983. ECF No. 1. On July 3, 2019, the Plaintiff sought leave

to amend his complaint prior to serving the named Defendants. ECF No. 2. The

Court granted the Plaintiff’s motion [ECF No. 3] and the Plaintiff’s amended complaint

[ECF No. 4] was filed on the docket on July 15, 2019. The claims in the Plaintiff’s

amended complaint arise out of his arrest and criminal trial for domestic battery and

assault. The background facts of the Plaintiff’s alleged unlawful arrest and prosecution

are as follows.

       On August 16, 2016, Captain John Eckerson died. His death was believed to

be caused by exposure to illicit substances during a field test. Defendant Dan James

(“Defendant James”), who was at the time the prosecuting attorney for Hampshire

County, West Virginia, made allegations the Plaintiff was involved in Captain John

Eckerson’s murder—even though Defendant James knew the Plaintiff had been out

of town at the time of his death. Defendant Corporal Scott Nazelrod (“Defendant

Nazelrod”) was assigned to investigate the matter.

       The Plaintiff alleges that in December of 2016, Penny Hartman, the Plaintiff’s

former partner, began harassing the Plaintiff. On January 25, 2017, Defendant James

notified Defendant Nazelrod that Ms. Hartman contacted him and informed him that

she had video recordings of the Plaintiff committing domestic violence against her.

Defendant James requested Defendant Nazelrod investigate the matter.               After

interviewing Ms. Hartman about her claims, Defendant Nazelrod assisted Ms. Hartman

in obtaining a domestic violence protective order against the Plaintiff. The protective



                                           2
Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 3 of 9 PageID #: 605




order required the Plaintiff to relinquish all of his firearms. Defendant Nazelrod also

interviewed the Plaintiff regarding Ms. Hartman’s claims. During his interview, the

Plaintiff denied any physical assault and gave an alibi or explanation for each of Ms.

Hartman’s allegations. The Plaintiff alleges that Defendant Nazelrod’s investigation

into Ms. Hartman’s claims took place while he was supposed to be investigating the

death of Captain John Eckerson.

       On February 18, 2017, the domestic violence protective order was dismissed

upon request of Ms. Hartman. On April 6, 2017, the Plaintiff was informed that Ms.

Hartman still wanted to pursue domestic violence charges against him. The Plaintiff

requested Defendant Nazelrod proceed with his allegations of stalking and harassment

against Ms. Hartman, but Defendant Nazelrod laughed at the Plaintiff’s request and said

he could not take cross complaints.

       On April 7, 2017, the Plaintiff was charged with three counts of domestic battery

and one count of domestic assault. The criminal complaint did not include any of the

exculpatory information from the Plaintiff’s interview with Defendant Nazelrod. The

Plaintiff alleges that Defendant Nazelrod did not even prepare the criminal complaint

himself, it was prepared by Defendant James. After the Plaintiff was arraigned, he was

required to relinquish his guns and badge. Ms. Hartman attempted to get the charges

against the Plaintiff dismissed, but she was unsuccessful. Ms. Hartman informed the

Plaintiff that she was intimidated into bringing the charges and testifying at the trial.

While going through discovery in preparation for trial, the Plaintiff noticed that a portion

of his interview with Defendant Nazelrod had been excluded. The Plaintiff had recorded

the conversation on his own recording device so he still had access to the missing part



                                             3
Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 4 of 9 PageID #: 606




of the conversation. He believed the interview had been edited to remove any portion

mentioning Defendant James. The Plaintiff ultimately proceeded to trial and was

acquitted of all the charges against him.

       In the Plaintiff’s instant complaint, he asserts fifteen claims for relief. The Plaintiff

asserts Defendant James, Defendant Ours and Defendant Nazelrod each violated his

due process rights under the Fifth and Fourteenth Amendments to the United States

Constitution. The Plaintiff asserts Defendant James, Defendant Ours and Defendant

Nazelrod each violated his due process rights under W. Va. Const. art. III, §§ 10 and

14. The Plaintiff asserts Defendant James, Defendant Ours and Defendant Nazelrod

each violated his Fourth and Fourteenth Amendment right against unreasonable

seizure. The Plaintiff further asserts a claim for vicarious liability against the Hampshire

County Commission for the constitutional violations committed by Defendant James;

the Morgan County Commission for the constitutional violations committed by

Defendant James; the Mineral County Commission for the constitutional violations

committed by Defendant Ours; the Hampshire County Prosecutor’s Office for

constitutional violations committed by Defendant James; and the Morgan County

Prosecuting Attorney’s Office for constitutional violations committed by Defendant

James.    The Plaintiff asserts a claim for negligent training and oversight against

Defendant Colonel Cahill (“Defendant Cahill”) of the West Virginia Police. The Plaintiff

also asserts three alternate counts against the Morgan County Commission, the

Hampshire County Commission and the Mineral County Commission for negligent

training and oversight.

       On September 23, 2019, the County and Prosecuting Attorney Defendants filed



                                              4
Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 5 of 9 PageID #: 607




 a motion, requesting the Court abstain from exercising its jurisdiction over this matter

 and dismiss the case from its docket for lack of jurisdiction, or, in the alternative, stay

 the proceedings pending the resolution of the state court matters. Specifically, the

 Defendants argue the Court should exercise abstention pursuant to Younger v. Harris,

 401 U.S. 37 (1971) and Colorado River Water Conservation Dist. v. United States, 424

 U.S. 800 (1976). In the Defendants’ reply, they assert “they can no longer hold their

 initial position in favor of Younger abstention in good faith, and hereby waive this

 argument.” ECF No. 34 at 3. Accordingly, the only remaining argument for the Court

 to consider is whether it shall abstain and stay this case under the Colorado River

 abstention doctrine.

                                    II. Applicable Law

       As a general matter, “federal courts are obliged to decide cases within the scope

of federal jurisdiction.” Sprint Commc’n, Inc. v. Jacobs, 571 U.S. 69, 71 (2013). A federal

court should not abstain “simply because a pending state-court proceeding involves the

same subject matter.”     Id.   However, federal courts may decline to exercise their

jurisdiction in “exceptional circumstances.” Quackenbush v. Allstate Ins. Co., 517 U.S.

706, 716 (1996). Specifically, federal courts have the power to refrain from hearing: (1)

cases that would interfere with pending state criminal proceedings or certain types of state

civil proceedings; (2) cases in which the resolution of a federal constitutional question

might be obviated if the state courts were given the opportunity to interpret ambiguous

state law; (3) cases raising issues intimately involved with the states’ sovereign

prerogative; (4) cases whose resolution by a federal court might unnecessarily interfere




                                             5
Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 6 of 9 PageID #: 608




with a state system for the collection of taxes; and (5) cases which are duplicative of a

pending state proceeding. Id. at 716-17.

       Under the Colorado River abstention doctrine, federal courts may refrain from

hearing claims “in favor of ongoing, parallel proceedings in cases where ‘consideration of

wise judicial administration, giving regard to conservation of judicial resources and

comprehensive disposition of litigation’ clearly favors abstention.”           Ackerman v.

ExxonMobil Corp., 734 F.3d 237, 248 (4th Cir. 2013) (quoting Colorado River, 424 U.S.

at 817). The Court weighs six factors, “with the balance heavily weighted in favor of the

exercise of jurisdiction,” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.

1, 16 (1983), in determining whether Colorado River abstention is proper:

       (1) whether the subject matter of the litigation involves property where the
       first court may assume in rem jurisdiction to the exclusion of others; (2)
       whether the federal forum is an inconvenient one; (3) the desirability of
       avoiding piecemeal litigation; (4) the relevant order in which the courts
       obtained jurisdiction and the progress achieved in each action; (5) whether
       state law or federal law provides the rule of decision on the merits; and (6)
       the adequacy of the state proceedings to protect the parties’ rights.

Chase Brexton Health Servs., Inc. v. Maryland, 411 F.3d 457, 463-64 (4th Cir. 2005)

(citations omitted). Courts should apply the Colorado River doctrine only in exceptional

circumstances. See id. at 463. However, before considering the Colorado River factors,

courts must first determine whether there are actively pending and parallel federal and

state cases. Id. (“The threshold question . . . is whether there are parallel federal and

state suits.”) State and federal actions are considered parallel when “substantially the

same parties litigate substantially the same issues in different forums,” id. at 464 (internal

quotations and citations omitted), and “there is a substantial likelihood that the [state

litigation] will dispose of all claims presented in the federal case,” AAR Int’l, Inc. v.



                                              6
Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 7 of 9 PageID #: 609




Nimelias Enters. S.A., 250 F.3d 510, 518 (7th Cir. 2001) (internal quotations and citations

omitted). “Exact parallelism is not required. It is enough if the two concurrent civil actions

in state court and federal court are substantially similar.” Siler v. Webber, No. 3:05 CV

0341, 2009 WL 10680025, at *9 (E.D. Tenn. Jan. 27, 2009) (citing Bates v. Van Buren

Twp., 122 F. App’x 803, 806 (6th Cir. 2004)). If the court determines that the federal and

state cases are not parallel, then the Colorado River doctrine is inapplicable. Interstate

Material Corp. v. Chicago, 847 F.2d 1285, 1287 (7th Cir. 1988); see also Am. Family Life

Assurance Co. of Columbus v. Biles, 714 F.3d 887, 892 (5th Cir. 2013); Al-Abood v. El-

Shamari, 217 F.3d 225, 232 (4th Cir. 2000); Crawley v. Hamilton Cty. Comm’rs, 744 F.2d

28, 31 (6th Cir. 1984); Shields v. Murdoch, 891 F. Supp. 2d 567, 578 (S.D.N.Y. 2012);

Hayes v. City of Columbus, No. 2:10 CV 0513, 2011 WL 2174973, at *4 (S.D. Ohio June

3, 2011). “The decision of whether to defer proceedings because of parallel state litigation

is generally committed to the discretion of the district court.” Kruse v. Snowshoe Co., 715

F.2d 120, 122 (4th Cir. 1983).

                                          III. Discussion

       After considering the six factors “with the balance heavily weighted in favor of the

exercise of jurisdiction,” Moses, 460 U.S. at 16, the Court finds exceptional circumstances

do not exist to warrant abstention in this case.

       First, the Court finds the state and federal actions are parallel because

substantially the same parties are litigating substantially the same issues in both forums,

and there is a substantial likelihood that the state actions could dispose of the claims

presented in this case.     Hampshire, Morgan and Mineral Counties; the Hampshire,

Morgan and Mineral County Prosecuting Attorney’s Offices; Prosecuting Attorney Dan



                                              7
Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 8 of 9 PageID #: 610




James; and Special Prosecutor John Ours are all named as defendants in both actions.

The differences between Corporal Nazelrod and the West Virginia State Police being

named in the state court action and Corporal Nazelod and Colonel Cahill being named in

the federal court action do not deplete the fact that substantially the same parties are

named in both forums. Moreover, Corporal Nazelrod and Colonel Cahill have already

been dismissed from this action. It is clear substantially the same parties are named in

the state and federal actions.

       In addition, while the alleged causes of action are different, the issues being

litigated in both forums are substantially the same. The causes of action in both forums

rest upon whether there was probable cause, whether exculpatory evidence was withheld

and whether Hampshire, Morgan and Mineral Counties and Prosecuting Attorney’s

Offices can be vicariously liable for the allegedly improper conduct of Dan James and

John Ours. Because the factual allegations and issues in both actions are the same, it is

likely the state action could dispose of the claims in this case.

       Finding that the state and federal actions are parallel, the Court weighs the six

factors to determine if abstention is proper in this case. As to the first factor, there is no

property at issue in this case. As to the second factor, the events occurred in the Northern

District of West Virginia. Therefore, the federal forum is not inconvenient. As to the third

factor, piecemeal litigation may occur. The state court may reach different conclusions

than this Court as to the same issues. As to the fourth factor, the state court action was

filed before the federal action. However, the Court has already issued rulings on some

of the pertinent issues in this case when it granted Defendant Nazelrod’s and Defendant

Cahill’s motion to dismiss. As to the fifth factor, federal law controls most of the issues in



                                              8
Case 3:19-cv-00065-GMG Document 39 Filed 04/17/20 Page 9 of 9 PageID #: 611




this case.   Specifically, the Plaintiff is alleging violations of his constitutional rights.

However, the Plaintiff does also assert claims for violations of his state constitutional

rights. As to the sixth factor, as the Defendants argue, the state court has concurrent

jurisdiction over all of the Plaintiff’s federal claims and state courts have long considered

claims of constitutional violations. However, the Plaintiff also has an interest in bringing

his § 1983 claims in federal court.

       In considering each of the six factors, “with the balance heavily weighted in favor

of the exercise of jurisdiction,” Moses, 460 U.S. at 16, the Court finds exceptional

circumstances do not exist to warrant abstention in this case.

                                      IV. Conclusion

       For the aforementioned reasons, the Court ORDERS that the Defendants’ Motion

to Abstain and Dismiss or in the Alternative Stay Proceedings [ECF No. 27] is hereby

DENIED. It is further ORDERED the Plaintiff’s Motion for Default Judgment [ECF No. 37]

is DENIED and the Defendants’ Motion for Leave to File Motion to Dismiss and

Memorandum in Support Thereof [ECF No. 38] is GRANTED. The Defendants shall file

their Motion to Dismiss and Memorandum in Support by April 23, 2020.

       The Clerk is DIRECTED to transmit copies of this Order to all counsel of record

herein.

       DATED: April 17, 2020




                                             9
